                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
ROLANDO GARCIA,                                                      DOC #: _________________
                                                                     DATE FILED: 12/26/2019
                      Petitioner,

              -against-                                              18 Civ. 5454 (AT) (KHP)

JAMIE LAMANNA,                                                                ORDER

                Respondent.
ANALISA TORRES, District Judge:

         It is hereby ORDERED that Petitioner’s request for an extension of time, ECF No. 21, to
file his objections to the Honorable Katharine H. Parker’s report and recommendation is
GRANTED. By Monday, February 10, 2020, Petitioner shall file his objections. By February
24, 2020, Respondent will file his response.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff pro se.

       SO ORDERED.

Dated: December 26, 2019
       New York, New York
